Case 20-01003 Doc     1-1 Filed 04/27/20 Entered      04/27/20 21:44:07
               Desc      Exhibit A        Page     1 of 4




                            EXHIBIT A
Case 20-01003 Doc     1-1 Filed 04/27/20 Entered      04/27/20 21:44:07
               Desc      Exhibit A        Page     2 of 4
Case 20-01003 Doc     1-1 Filed 04/27/20 Entered      04/27/20 21:44:07
               Desc      Exhibit A        Page     3 of 4
Case 20-01003 Doc     1-1 Filed 04/27/20 Entered      04/27/20 21:44:07
               Desc      Exhibit A        Page     4 of 4
